IN THE UNITED STATES DISTRICT COURT

 

FOR THE DISTRICT OF MONTANA
BILLINGS DlvlsIoN F§ §§ § l
MAR 2 0 2019
UNITED STATES OF AN[ERICA’ CR 18'162_BLG'SPW clerk, u s oismct conn
District 0f Montana
Bil|ings
Plaintiff,
ORDER SETTING
vs. SENTENCING

KEYSHAWN TREY SANDCRANE,

 

Defendant.

 

Defendant entered his plea of guilty before U.S. Magistrate Judge Timothy
J. Cavan in open court on March 5, 2019. United States Magistrate Judge Timothy
J. Cavan entered F indings and Recommendation in this matter on March 5, 2019
(Doc. 25). No objections having been filed within fourteen days thereof,

IT IS I-IEREBY ORDERED that Judge Cavan’s Findings and
Recommendations (Doc. 25) are ADOPTED IN FULL;

Therefore,

IT IS I-IEREBY ORDERED that,

1. Sentencing is set for July 17, 2019 at 9:30 a.m., in the Jarnes F.
Battin Courthouse, 2601 Second Avenue North, Billings, Montana.

2. The United States Probation Offlce shall conduct a presentence
investigation and prepare a presentence report. Fed. R. Crirn. P. 32(0), (d); 18

U.s.c. § 3552(3).

3. The probation officer shall disclose the completed report, except for
recommendations of the probation officer as follows: two copies to counsel for
Defendant, and one copy to counsel for the government on or before June 3, 2019.
The probation officer shall not disclose any recommendation made or to be made
to the Court.

4. If restitution is mandatory, the probation officer shall discuss a
payment plan With Defendant and shall make recommendations to the Court
concerning interest and a payment schedule.

5. Counsel shall attempt in good faith to resolve disputes over any
material in the presentence report. Unresolved objections to be relied upon at
sentencing shall be presented to the probation officer on or before June 12, 2019.
U.S.S.G. § 6Al.2. Any unresolved objections are expected to be included in
the pre-sentence report, not in a sentencing memorandum.

6. The presentence report, in final form, including any unresolved
objections, shall be delivered to the Court and the parties on or before June 26,
2019.

7. Sentencing memoranda and supporting documents addressing all
relevant sentencing issues shall be filed on or before July 3, 2019. Absent good

cause shown, sentencing memoranda and supporting documents filed after July 3,

2019 Will not be considered in addressing sentencing issues. F ailure to timely file

sentencing memoranda may result in imposition of sanctions against counsel.

8. Responses to sentencing memoranda shall be filed on or before July
10, 2019.
9. Reply briefs Will not be accepted for filing in sentencing matters

lO. The Court Will resolve objections included in the Addendum to the
presentence report at the sentencing hearing in accordance With U.S.S.G. § 6Al .3.

11. All parties that intend to have Witnesses testify at sentencing shall give
notice to this Court ten (10) days prior to the sentencing date.

12. Defendant is to remain in the custody of U.S. Marshals pending
sentencing

The clerk shall promptly notify counsel and the probation office of the entry

of this Order.

DATED this @’Q“§§'y er March, 2013
`“- C//”~m:~¢/\-/ / m

/sUSAN P. WATTERS
United States District Judge

